Citation Nr: 9900558	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had two periods of active service from October 
1988 to March 1989, and November 1990 to June 1991.  The 
issue being adjudicated arises from the second period of 
service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased rating for PTSD then assigned a 10 percent 
evaluation.  

This case was remanded for further development in January 
1997.  During this remand period, the RO, in September 1998, 
granted an increased rating to 30 percent.  The veteran has 
continued his claim, and the case is back before the Board 
for appellate review.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
PTSD is more disabling than currently evaluated. He maintains 
that the symptomatology associated with this disorder, 
including intrusive thoughts; nightmares; flashbacks; 
insomnia; marital problems; inability to make close friends; 
difficulty relating to other people; and, a tendency to 
engage in verbal confrontations, affects his social and 
industrial adaptability.  His representative has joined in 
these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the assignment of a rating greater than 
30 percent for PTSD.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The veterans subjective complaints are; daily problems, 
and great difficulties getting along with peers; that he is 
easily agitated; gets into confrontations; and is reprimanded 
by his supervisor.  He complains of flashbacks; intrusive 
thoughts; repeated nightmares; and wakes up hollering and 
screaming in cold sweats; marital difficulties; and prefers 
to be isolated and secluded.

3. The veterans PTSD is manifested by a somewhat restricted 
affect; difficulty relating to people; irritability; 
intrusive thoughts; and a tendency to be confrontational. His 
psychiatric diagnosis is PTSD with a Global Assessment of 
Functioning (GAF) score of 65. He has been consistently 
employed for over 10 years, and has been married for several 
years.

4. The appellant's PTSD is productive of definite, but not 
considerable, impairment of social and industrial 
adaptability.  This impairment is characterized by occasional 
decrease in work efficiency, but not characterized by reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD under both the regulations in effect before 
November 7, 1996, and the regulations in effect after that 
date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10. Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995). The most current 
evidence of the present level of disability is the VA PTSD 
psychiatric examination conducted in June 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1998).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating in excess of 30 percent is not 
warranted under either applicable criteria.

Under the criteria in effect for DC 9411 prior to November 7, 
1996; 

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment. 

A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 
38 C.F.R. § 4.132, DC 9411 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), the Board notes that under the General 
Rating Formula for Mental Disorders;

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130 9411 
(1998).

In a VA examination in September 1994, the veteran stated 
that he used to drink heavily but quit in 1992.  He never 
used drugs, and denied legal problems.  He was in combat in 
the Persian Gulf War, but did not sustain any injuries. His 
most traumatic event was a friend whose name he could not 
remember being killed by a grenade. In another incident he 
would have been killed trying to capture a bunker, if his 
friend had not killed the enemy soldier.  He also felt guilty 
that the enemy soldiers they captured were young kids and old 
men who were in no way able to defend themselves.  He had 
flashbacks, nightmares, and depression since service, and was 
currently treated at the VA for anxiety, but could not 
remember the medication he was taking.

The examiner noted that he was appropriately dressed and 
clean; mood was depressed; and, affect blunted.  Whenever 
speaking about combat, he almost entered a trance like state.  
There was no evidence of psychosis, and he denied being 
suicidal or homicidal. The examiner noted that the veteran 
was competent, and capable of gainful employment.  The 
diagnoses was PTSD, acute, moderate.

A rating decision in March 1995 granted service connection 
for PTSD, and awarded a 10 percent rating.

At a personal hearing in January 1996, the veteran testified 
that he had received treatment initially at the VA.  After 
receiving a fee based psychiatric examination from a Dr. 
Mahatre, he began seeing him privately on a regular basis.  
He reported seeing the doctor every two weeks or so.  He 
testified that his temper has gotten worse over the years.  
He was having nightmares 1 to 3 times weekly, mostly related 
to the Persian Gulf War.  He also had insomnia, and 
flashbacks.  He currently worked as a line machine operator 
for about three years. He had switched jobs within the same 
company several times.  He lost his temper dealing with 
people and customers. He noted that he supervised 6 employees 
in a packing operation.  He indicated that the previous year 
he had lost 2 to 3 weeks from work.

The veterans spouse also offered testimony.  She met him 
after service and they were married in December 1992.  She 
noticed changes in him around July or  August 1993.  He had 
nightmares, in which he yelled, kicked, and thrashed around.  
He became angry, scared, and sweated profusely.

The Board remanded this claim in January 1997 for further 
development.  This included a new VA examination and 
evaluation of the veterans PTSD under the new rating 
criteria for mental disorders effective November 7, 1996. 
38 C.F.R. §§ 4.125-4.130. (1996).

In a VA examination in June 1997, the veteran stated that he 
has been married since 1992, and had multiple marital 
problems.  They have separated several times due to his 
temper over marital problems.  His wife had a miscarriage 
which he blamed on possible chemical exposure in Desert 
Storm.  He had been employed for 10 years as a machine 
operator at Astor Products.  He reportedly had problems 
daily, and great difficulties getting along with peers. He 
was easily agitated, got into confrontations, and would be 
reprimanded by his supervisor.  

He noted a combat stressor in which he and another soldier 
were attacked in a tunnel.  He shot the enemy and rescued his 
friend who was wounded. He felt guilty that he was not 
wounded.  He also believed that he was exposed to chemicals 
and now has constant bone aches, rash, confusion, and 
fatigue.  He had flashbacks; intrusive thoughts; repeated 
nightmares; woke up hollering and screaming in cold sweats; 
reported marital difficulties; and, preferred to be isolated 
and secluded.

The examiner noted that his mood was depressed, and affect 
blunted. He avoided eye contact, and showed little 
spontaneous speech.  He denied auditory or visual 
hallucinations, perceptual deficit, or psychosis.  He was 
cognitively intact, and he denied being suicidal or 
homicidal.  The examiner opined that he was competent to 
handle his own affairs.  His current GAF was 65 with a 
moderate degree of impairment in a relationship.  He was 
having a great deal of difficulty in his interpersonal 
relationships, and fought with peers and colleagues at work.  
It was said to be severely affecting his ability to be 
gainfully employed.  The diagnosis was PTSD, due to Desert 
Storm.

The recent VA psychiatric examination demonstrated that the 
appellants PTSD is mild to moderate as reflected by the 
assignment of a Global Assessment of functioning score of 65. 
The Court has stated, with respect to the GAF scale: "[a] 55-
60 rating indicates "moderate difficulty in social, 
occupational, or school functioning." Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  The examination, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned under the 
holding in Francisco v. Brown, 7 Vet. App. 55 (1994), does 
not reflect that a greater than 30 percent evaluation for 
PTSD is warranted.

Even assuming that the appellants psychiatric disability, 
with its features of interpersonal difficulties, social 
isolation and feelings of irritation, may adversely affect 
social adaptability to some extent, nevertheless, it does not 
more than definitely affect industrial adaptability. In 
pertinent part, the provisions of 38 C.F.R. § 4.129 (1996) 
state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability. The principle of social and 
industrial inadaptability as the basic 
criterion for rating disability from the 
mental disorders contemplates those 
abnormalities of conduct, judgment, and 
emotional reactions which affect economic 
adjustment, i.e., which produce 
impairment of earning capacity.

It is clear from the evidence of record that while the 
appellant's insight and judgment are considered only fair, no 
thought disorders or impairment of memory or concentration 
have been noted. He has never been noted to be other than 
alert and oriented. He has been able to maintain his current 
job for more than 10 years. Furthermore, there is no evidence 
of record that reflects any suicidal ideation or other severe 
symptoms of any organic brain disease, psychosis or thought 
disorder related to the appellants PTSD.

The Board, therefore, concludes that while the appellant's 
intrusive thoughts, isolation and difficulty controlling his 
rage impulse have been shown to interfere with his level of 
ability to maintain effective and wholesome relationships, as 
well as to decrease his initiative, flexibility, efficiency 
and reliability levels, such interference is no more than 
definite as demonstrated by the clinical objective findings 
of record. See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. 
Brown, 7 Vet. App. 204 (1994). 

The record does not establish that the appellant demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. While the appellant has evidenced a somewhat 
restricted affect; is often argumentative; and, has isolated 
himself from the community at large; some disturbances of 
motivation and mood; and, some difficulty in establishing and 
maintaining effective work and social relationships; the 
evidence of record shows that he has continued to function 
without any mental health treatment, or any prescribed 
medication, established and maintained a good 10-year work 
history, and has remained married for several years.   He has 
not required any hospitalizations related to his psychiatric 
symptomatology. 

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation, and that rating 
would therefore be continued under the old/or the new rating 
criteria. See 38 C.F.R. § 4.7 (1996) (1998). The findings 
needed for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms mild, definite, and 
considerable. See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994). The Board is bound by such opinions from the General 
Counsel. 38 U.S.C.A. § 7104. In that opinion, the term 
mild was defined as of moderate strength or intensity, 
and as applied to disease, not severe or dangerous. 
Definite impairment was construed to mean distinct, 
unambiguous, and moderately large in degree. 
Considerable was defined as rather large in extent or 
degree. Id.

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology. However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992). Competent medical evidence is required. The June 1997 
VA psychiatric examination reports indicate a GAF value which 
shows mild to moderate difficulty in social and occupational 
functioning due to PTSD. These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to PTSD since they consider the his overall 
industrial impairment due to his psychiatric illness.

Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 30 percent for PTSD 
under either of the schedular criteria in effect before or 
after November 1996, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
PTSD, under either of the schedular criteria in effect prior 
to or after November 7, 1996, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals
- 2 -
